Exhibit 10.2

DIAMOND HILL INVESTMENT GROUP, INC.

2011 EQUITY AND CASH INCENTIVE PLAN

The purpose of the Plan is to promote the Company’s long-term financial success
and increase shareholder value by motivating performance through incentive
compensation. The Plan also is intended to encourage Participants to acquire
ownership interests in the Company, attract and retain talented employees and
directors and enable Participants to participate in the Company’s long-term
growth and financial success.

ARTICLE I

DEFINITIONS

When used in the Plan, the following capitalized words, terms and phrases shall
have the meanings set forth in this Article I. For purposes of the Plan, the
form of any word, term or phrase shall include any and all of its other forms.

1.1 “Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time, or any successor thereto.

1.2 “Affiliate” shall mean any entity with whom the Company would be considered
a single employer under Section 414(b) or (c) of the Code, but modified as
permitted under any Code section relevant to the purpose for which the
definition is applied.

1.3 “Award” shall mean any Nonqualified Stock Option, Incentive Stock Option,
Stock Appreciation Right, Restricted Stock, Other Stock-Based Award or
Cash-Based Award granted pursuant to the Plan.

1.4 “Award Agreement” shall mean any written or electronic agreement between the
Company and a Participant that describes the terms and conditions of an Award.
If there is a conflict between the terms of the Plan and the terms of an Award
Agreement, the terms of the Plan shall govern.

1.5 “Board” shall mean the Board of Directors of the Company.

1.6 “Cash-Based Award” shall mean a cash Award granted pursuant to Article IX of
the Plan.

1.7 “Cause” shall mean, unless otherwise provided in the related Award Agreement
or in any employment agreement between the Participant and the Company or any
Affiliate or in any other agreement between the Participant and the Company or
any Affiliate, a Participant’s: (a) willful and continued failure to
substantially perform the Participant’s assigned duties; (b) gross misconduct;
(c) breach of any term of any agreement with the Company or any Affiliate,
including the Plan and any Award Agreement; (d) conviction of (or plea of no
contest or nolo contendere to) (i) a felony or a misdemeanor that originally was
charged as a felony but which was subsequently reduced to a misdemeanor through
negotiation with the charging entity or (ii) a crime other than a felony, which
involves a breach of trust or fiduciary duty owed to the Company, any Affiliate
or any client of the Company or any Affiliate; or (e) violation of the Company’s
code of conduct, Code of Ethics, Insider Trading Policy or any other policy of
the Company or any Affiliate that applies to the Participant. Notwithstanding
the foregoing, Cause will not arise solely because the Participant is absent
from active employment during periods of vacation, consistent with the Company’s
applicable vacation policy, or other period of absence approved by the Company.

1.8 “Change in Control” shall mean, unless otherwise provided in any employment
agreement between the Participant and the Company or any Affiliate or in any
other agreement between the Participant and the Company or any Affiliate, the
occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company’s then outstanding voting
securities;



--------------------------------------------------------------------------------

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation.

Notwithstanding the foregoing, with respect to the payment, exercise or
settlement of any Award that is subject to Section 409A of the Code (and for
which no exception applies), a Change in Control must also constitute a “change
in control event” within the meaning of Section 409A of the Code.

1.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto. Where appropriate, a reference to the Code shall
also include the applicable Treasury Regulations and other official guidance
promulgated thereunder.

1.10 “Committee” shall mean the Compensation Committee of the Board, which will
be comprised of at least two directors, each of whom is an “outside director,”
within the meaning of Section 162(m) of the Code, a “non-employee” director
within the meaning of Rule 16b-3 under the Act, and an “independent director”
under the rules of the exchange on which the Shares are listed.

1.11 “Company” shall mean Diamond Hill Investment Group, Inc., an Ohio
corporation, and any successor thereto.

1.12 “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m) of the Code.

1.13 “Director” shall mean a person who is a member of the Board, excluding any
member who is an Employee.

1.14 “Disability” shall mean, with respect to:

(a) An Incentive Stock Option, “disability” as defined in Section 22(e)(3) of
the Code;

(b) The payment, exercise or settlement of any Award that is (or becomes)
subject to Section 409A of the Code (and for which no exception applies):
(i) the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Employees of the
Participant’s employer; or (iii) the Participant is determined to be totally
disabled by the Social Security Administration; and

(c) A Participant’s right to exercise or receive settlement of any Award or with
respect to the payment, exercise or settlement of any Award not described in
subsection (a) or (b) of this definition, a Participant’s inability (established
by an independent physician selected by the Committee) due to illness, accident
or otherwise to perform his or her duties, which is expected to be permanent or
for an indefinite duration longer than 12 months.

1.15 “Employee” shall mean any person who is a common law employee of the
Company or any Affiliate. A person who is classified as other than a common law
employee but who is subsequently reclassified as a common law employee of the
Company or any Affiliate for any reason and on any basis shall be treated as a
common law employee only from the date that reclassification occurs and shall
not retroactively be reclassified as an Employee for any purpose under the Plan.

 

2



--------------------------------------------------------------------------------

1.16 “Fair Market Value” shall mean the value of one Share on any relevant date,
determined under the following rules:

(a) If the Shares are traded on an exchange, the reported “closing price” on the
relevant date if it is a trading day, otherwise on the next trading day;

(b) If the Shares are traded over-the-counter with no reported closing price,
the mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day, and if the relevant date is
not a trading day, then on the next trading day; or

(c) If neither (a) nor (b) applies, (i) with respect to Options, Stock
Appreciation Rights and any Award that is subject to Section 409A of the Code,
the value as determined by the Committee through the reasonable application of a
reasonable valuation method, taking into account all information material to the
value of the Company, within the meaning of Section 409A of the Code, and
(ii) with respect to all other Awards, the fair market value as determined by
the Committee in good faith.

1.17 “Incentive Stock Option” shall mean an Option that is intended to meet the
requirements of Section 422 of the Code.

1.18 “Nonqualified Stock Option” shall mean an Option that is not intended to be
an Incentive Stock Option.

1.19 “Option” shall mean an option to purchase Shares which is granted pursuant
to Article V of the Plan. An Option may be either an Incentive Stock Option or a
Nonqualified Stock Option.

1.20 “Other Stock-Based Award” shall mean an Award granted pursuant to Article
VIII of the Plan.

1.21 “Participant” shall mean an Employee or Director who is granted an Award
under the Plan.

1.22 “Performance-Based Award” shall mean an Award described in Article X of the
Plan.

1.23 “Performance Criteria” shall mean: (a) with respect to a Participant who is
or is likely to be a Covered Employee, the performance criteria described in
Section 10.2(a) of the Plan; and (b) with respect to any other Participant, any
performance criteria determined by the Committee in its sole discretion.

1.24 “Plan” shall mean the Diamond Hill Investment Group, Inc. 2011 Equity and
Cash Incentive Plan, as set forth herein and as may be amended from time to
time.

1.25 “Preexisting Plan” shall mean the Diamond Hill Investment Group, Inc.
Amended and Restated 2005 Employee and Director Equity Incentive Plan. Upon
approval by the Plan by the Company’s shareholders, no further awards will be
issued under the Preexisting Plan, although the Preexisting Plan will remain in
effect after the Company’s shareholders approve the Plan for purposes of
determining any grantee’s right to awards issued under the Preexisting Plan
before that date.

1.26 “Restricted Stock” shall mean an Award granted pursuant to Article VII of
the Plan under which a Participant is issued Shares which are subject to
specified restrictions on vesting and transferability.

1.27 “Retirement” shall mean, unless otherwise provided in the related Award
Agreement or in any employment agreement between the Participant and the Company
or any Affiliate or in any other agreement between the Participant and the
Company or any Affiliate, a Participant’s voluntary termination of employment or
that is determined to constitute a “retirement” by the Board.

 

3



--------------------------------------------------------------------------------

1.28 “Shares” shall mean the common shares, without par value, of the Company or
any security of the Company issued in satisfaction, exchange or in place of
these shares.

1.29 “Stock Appreciation Right” shall mean an Award granted pursuant to Article
VI of the Plan.

1.30 “Subsidiary” shall mean with respect to an Incentive Stock Option, a
“subsidiary corporation” as defined under Section 424(f) of the Code.

ARTICLE II

SHARES SUBJECT TO THE PLAN

2.1 Number of Shares Available for Awards. Subject to this Article II, the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be 600,000, all of which may be granted with respect to Incentive
Stock Options. The Shares may consist, in whole or in part, of treasury Shares,
authorized but unissued Shares not reserved for any other purpose or Shares
purchased by the Company or an independent agent in either a private transaction
or in the open market. Subject to this Article II, upon the grant of an Award,
the number of Shares available for issuance under the Plan shall be reduced by
an amount equal to the number of Shares subject to such Award, and any Shares
underlying such an Award that become available for future grant under the Plan
pursuant to Section 2.2 shall be added back to the Plan in an amount equal to
the number of Shares subject to such an Award that become available for future
grant under the Plan pursuant to Section 2.2.

2.2 Share Usage. In addition to the number of Shares provided for in
Section 2.1, the following Shares shall be available for Awards under the Plan:
(a) Shares covered by an Award that expires or is forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares;
(b) Shares covered by an Award that is settled only in cash or for less than the
full number of Shares subject to the Award; (c) Shares granted through the
assumption of, or in substitution for, outstanding awards granted by a company
to individuals who become Employees or Directors as the result of a merger,
consolidation, acquisition or other corporate transaction involving such company
and the Company or any of its Affiliates; (d) any Shares from awards exercised
for or settled in vested and nonforfeitable Shares that are later returned to
the Company pursuant to any compensation recoupment policy, provision or
agreement; and (e) any Shares surrendered upon exercise of an Award as payment
of the applicable exercise price or withheld to satisfy any applicable taxes.

2.3 Fiscal Year Limits. Subject to Section 2.4 and unless and until the
Committee determines that an Award to a Covered Employee shall not be designated
as “qualified performance-based compensation” under Section 162(m) of the Code,
during any fiscal year of the Company, the Committee may not grant to any
Participant: (a) Options covering more than 100,000 Shares; (b) Stock
Appreciation Rights covering more than 100,000 Shares; (c) more than 100,000
Shares of Restricted Stock; (d) Other Stock-Based Awards covering more than
100,000 Shares; (e) Cash-Based Awards with a value in excess of $5,000,000;
(f) Performance-Based Awards that are to be settled in Shares covering more than
100,000 Shares; and (g) Performance-Based Awards that are to be settled in cash
in excess of $5,000,000.

2.4 Adjustments. In the event of any Share dividend, Share split,
recapitalization (including payment of an extraordinary dividend), merger,
reorganization, consolidation, combination, spin-off, distribution of assets to
shareholders, exchange of Shares or any other change affecting the Shares, the
Committee shall make such substitutions and adjustments, if any, as it deems
equitable and appropriate to: (a) the aggregate number of Shares that may be
issued under the Plan; (b) any Share-based limits imposed under the Plan; and
(c) the exercise price, number of Shares and other terms or limitations
applicable to outstanding Awards. Notwithstanding the foregoing, an adjustment
pursuant to this Section 2.4 shall be made only to the extent such adjustment
complies, to the extent applicable, with Section 409A of the Code.

ARTICLE III

ADMINISTRATION

3.1 In General. The Plan shall be administered by the Committee. The Committee
shall have full power and authority to: (a) interpret the Plan and any Award
Agreement; (b) establish, amend and rescind any rules and regulations relating
to the Plan; (c) select Participants; (d) establish the terms and conditions of
any Award consistent with the terms and conditions of the Plan,

 

4



--------------------------------------------------------------------------------

including when the Award may vest and, if applicable, be exercised, the
acceleration of any such dates and the expiration of the Award; and (e) make any
other determinations that it deems necessary or desirable for the administration
of the Plan. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement in the manner
and to the extent the Committee deems necessary or desirable. Any decision of
the Committee in the interpretation and administration of the Plan shall be made
in the Committee’s sole and absolute discretion and shall be final, conclusive
and binding on all persons.

3.2 Delegation of Duties. In its sole discretion, the Committee may delegate any
ministerial duties associated with the Plan to any person (including Employees)
it deems appropriate; provided, however, that the Committee may not delegate
(a) any duties that it is required to discharge to comply with Section 162(m) of
the Code or any other applicable law; (b) its authority to grant Awards to any
Participant who is subject to Section 16 of the Act; and (c) its authority under
any equity award granting policy of the Company that may be in effect from time
to time.

ARTICLE IV

ELIGIBILITY

Any Employee or Director selected by the Committee shall be eligible to be a
Participant in the Plan; provided, however, that Incentive Stock Options shall
only be granted to Employees who are employed by the Company or a Subsidiary.

ARTICLE V

OPTIONS

5.1 Grant of Options. Subject to the terms and conditions of the Plan, Options
may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the Option, the number of Shares
covered by the Option, the conditions upon which the Option shall become vested
and exercisable and such other terms and conditions as the Committee shall
determine and which are not inconsistent with the terms and conditions of the
Plan. The Award Agreement also shall specify whether the Option is intended to
be an Incentive Stock Option or a Nonqualified Stock Option.

5.3 Exercise Price. The exercise price per Share of an Option shall be
determined by the Committee at the time the Option is granted; provided,
however, that in no event shall the exercise price per Share of any Option be
less than 100% of the Fair Market Value of a Share on the date of grant.

5.4 Term. The term of an Option shall be determined by the Committee; provided,
however, that in no event shall the term of any Option exceed ten years from its
date of grant.

5.5 Exercisability. Options shall become exercisable at such times and upon such
terms and conditions as shall be determined by the Committee. Such terms and
conditions may include, without limitation, the satisfaction of (a) performance
goals based on one or more Performance Criteria; and (b) time-based vesting
requirements.

5.6 Exercise of Options. Except as otherwise provided in the Plan or in a
related Award Agreement, an Option may be exercised for all or any portion of
the Shares for which it is then exercisable. An Option shall be exercised by the
delivery of a notice of exercise to the Company or its designee in a form
specified by the Committee which sets forth the number of Shares with respect to
which the Option is to be exercised and full payment of the exercise price for
such Shares. The exercise price of an Option may be paid: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the aggregate exercise price; provided that such Shares had
been held for at least six months or such other period required to obtain
favorable accounting treatment and to comply with the requirements of Section 16
of the Act; (c) by a cashless exercise (including by withholding Shares
deliverable upon exercise and through a broker-assisted arrangement to the
extent permitted by applicable law);

 

5



--------------------------------------------------------------------------------

(d) by a combination of the methods described in clauses (a), (b) and/or (c); or
(e) though any other method approved by the Committee in its sole discretion. As
soon as practicable after receipt of the notification of exercise and full
payment of the exercise price, the Company shall cause the appropriate number of
Shares to be issued to the Participant.

5.7 Special Rules Applicable to Incentive Stock Options. Notwithstanding any
other provision in the Plan to the contrary:

(a) The terms and conditions of Incentive Stock Options shall be subject to and
comply with the requirements of Section 422 of the Code.

(b) The aggregate Fair Market Value of the Shares (determined as of the date of
grant) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company and its Subsidiaries) may not be greater than $100,000 (or such other
amount specified in Section 422 of the Code), as calculated under Section 422 of
the Code.

(c) No Incentive Stock Option shall be granted to any Participant who, at the
time the Incentive Stock Option is granted, owns shares possessing more than 10%
of the total combined voting power of all classes of stock of the Company or of
any Subsidiary, unless (i) the exercise price of such Incentive Stock Option is
at least 110% of the Fair Market Value of a Share on the date the Incentive
Stock Option is granted and (ii) the date on which such Incentive Stock Option
will expire is not later than five years from the date the Incentive Stock
Option is granted.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, Stock Appreciation Rights may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.

6.2 Award Agreement. Each Stock Appreciation Right shall be evidenced by an
Award Agreement that shall specify the exercise price, the term of the Stock
Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.

6.3 Exercise Price. The exercise price per Share of a Stock Appreciation Right
shall be determined by the Committee at the time the Stock Appreciation Right is
granted; provided, however, that in no event shall the exercise price per Share
of any Stock Appreciation Right be less than 100% of the Fair Market Value of a
Share on the date of grant.

6.4 Term. The term of a Stock Appreciation Right shall be determined by the
Committee; provided however, that in no event shall the term of any Stock
Appreciation Right exceed ten years from its date of grant.

6.5 Exercisability of Stock Appreciation Rights. A Stock Appreciation Right
shall become exercisable at such times and upon such terms and conditions as may
be determined by the Committee. Such terms and conditions may include, without
limitation, the satisfaction of (a) performance goals based on one or more
Performance Criteria; and (b) time-based vesting requirements.

6.6 Exercise of Stock Appreciation Rights. Except as otherwise provided in the
Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then exercisable.
A Stock Appreciation Right shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Committee
which sets forth the number of Shares with respect to which the Stock
Appreciation Right is to be exercised. Upon exercise, a Stock Appreciation Right
shall entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
full Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK

7.1 Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
Shares of Restricted Stock may be granted to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.

7.2 Award Agreement. Each Restricted Stock Award shall be evidenced by an Award
Agreement that shall specify the number of Shares of Restricted Stock, the
restricted period(s) applicable to the Shares of Restricted Stock, the
conditions upon which the restrictions on the Shares of Restricted Stock will
lapse and such other terms and conditions as the Committee shall determine and
which are not inconsistent with the terms and conditions of the Plan.

7.3 Terms, Conditions and Restrictions.

(a) The Committee shall impose such other terms, conditions and/or restrictions
on any Shares of Restricted Stock as it may deem advisable, including, without
limitation, a requirement that the Participant pay a purchase price for each
Share of Restricted Stock, restrictions based on the achievement of specific
performance goals (which may be based on one or more Performance Criteria),
time-based restrictions, holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock.

(b) To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all terms, conditions and/or restrictions
applicable to such Shares have been satisfied or lapse.

(c) Unless otherwise provided in the related Award Agreement or required by
applicable law or as determined by the Committee, the restrictions imposed on
Shares of Restricted Stock shall lapse upon the expiration or termination of the
applicable restricted period and the satisfaction of any other applicable terms
and conditions.

7.4 Rights Associated with Restricted Stock during Restricted Period. During any
restricted period applicable to Shares of Restricted Stock:

(a) Such Shares of Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated.

(b) Unless otherwise provided in the related Award Agreement: (i) the
Participant shall be entitled to exercise full voting rights associated with
such Shares of Restricted Stock; and (ii) the Participant shall be entitled to
all dividends and other distributions paid with respect to such Shares of
Restricted Stock during the restricted period; provided, however, that receipt
of any such dividends or other distributions will be subject to the same terms
and conditions as the Shares of Restricted Stock with respect to which they are
paid.

ARTICLE VIII

OTHER STOCK-BASED AWARDS

8.1 Grant of Other Stock-Based Awards. Subject to the terms and conditions of
the Plan, Other Stock-Based Awards may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion. Other Stock-Based Awards are Awards that are
valued in whole or in part by reference to, or otherwise based on the Fair
Market Value of, the Shares, and shall be in such form as the Committee shall
determine, including without limitation, (a) unrestricted Shares or
(b) time-based or performance-based restricted stock units that are settled in
Shares and/or cash.

8.2 Award Agreement. Each Other Stock-Based Award shall be evidenced by an Award
Agreement that shall specify the terms and conditions upon which the Other
Stock-Based Award shall become vested, if applicable, the time and method of
settlement, the form of settlement and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

 

7



--------------------------------------------------------------------------------

8.3 Form of Settlement. An Other Stock-Based Award may be settled in full
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

8.4 Dividend Equivalents. Awards of Other Stock-Based Awards may provide the
Participant with dividend equivalents, as determined by the Committee in its
sole discretion and set forth in the related Award Agreement.

ARTICLE IX

CASH-BASED AWARDS

Subject to the terms and conditions of the Plan, Cash-Based Awards may be
granted to Participants in such amounts and upon such other terms and conditions
as shall be determined by the Committee in its sole discretion. Each Cash-Based
Award shall be evidenced by an Award Agreement that shall specify the payment
amount or payment range, the time and method of settlement and the other terms
and conditions, as applicable, of such Award which may include, without
limitation, performance objectives.

ARTICLE X

PERFORMANCE-BASED AWARDS

10.1 In General. Awards may be granted as Performance-Based Awards that are
deductible by the Company under Section 162(m) of the Code. As determined by the
Committee in its sole discretion, the grant, vesting, exercisability and/or
settlement of any Performance-Based Award shall be conditioned on the attainment
of performance goals based upon one or more Performance Criteria during a
performance period established by the Committee. Any such Award must meet the
requirements of this Article X.

10.2 Performance Criteria.

(a) For purposes of the Plan, the “Performance Criteria” for Participants who
are or are likely to be Covered Employees are as follows:

 

  (i) Operating profit, including operating profit margins;

 

  (ii) Earnings per share (i.e., net income divided by a weighted average number
of shares of Stock outstanding and dilutive common equivalent shares deemed
outstanding);

 

  (iii) Net income;

 

  (iv) Investment performance of the Company’s investment strategies
(collectively or single strategy, individually);

 

  (v) Operating income (i.e., income from operations excluding unusual items);

 

  (vi) Calculation of the Company’s intrinsic value;

 

  (vii) Return on equity (i.e., net income divided by average shareholders’
equity);

 

  (viii) Return on sales (i.e., operating income before incentive compensation
divided by revenue); and

 

  (ix) Revenue (i.e., net sales).

 

8



--------------------------------------------------------------------------------

(b) Performance Criteria may relate to the individual Participant, the Company,
one or more of its Affiliates or one or more of their respective divisions or
business units, or any combination of the foregoing, and may be applied on an
absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, in each case, as determined by the
Committee in its sole discretion.

10.3 Establishment of Performance Goals. With respect to Performance-Based
Awards for Participants who are or are likely to be Covered Employees, the
Committee shall establish: (a) the applicable performance goals and performance
period and (b) the formula for computing the Performance-Based Award. Such terms
and conditions shall be established in writing while the outcome of the
applicable performance period is substantially uncertain, but in no event later
than the earlier of: (i) 90 days after the beginning of the applicable
performance period; or (ii) the expiration of 25% of the applicable performance
period.

10.4 Certification of Performance. With respect to Performance-Based Awards for
Participants who are or are likely to be Covered Employees, the Committee shall
certify in writing whether the applicable performance goals and other material
terms imposed on such Performance-Based Awards have been satisfied, and, if they
have, ascertain the amount of the applicable Performance-Based Award. No such
Performance-Based Award shall vest, become exercisable and/or be settled, as the
case may be, until the Committee makes this certification.

10.5 Modifying Performance-Based Awards. To the extent consistent with
Section 162(m) of the Code, performance goals relating to such Performance-Based
Awards may be calculated without regard to extraordinary items or adjusted, as
the Committee deems equitable, in recognition of unusual or non-recurring events
affecting the Company and/or its Affiliates or changes in applicable tax laws or
accounting principles.

10.6 Negative Discretion. In the Committee’s sole discretion, the amount of a
Performance-Based Award actually paid to a Participant may be less than the
amount determined by the applicable performance goal formula.

ARTICLE XI

TERMINATION OF EMPLOYMENT OR SERVICE

11.1 Effect of Termination of Employment or Service. With respect to each Award
granted under the Plan, the Committee shall, subject to the terms and conditions
of the Plan, determine the extent to which the Award shall vest and the extent
to which the Participant shall have the right to exercise and/or receive
settlement of the Award on or following the Participant’s termination of
employment or services with the Company and/or any Affiliate. Such provisions
shall be determined in the sole discretion of the Committee at any time prior to
or after such termination, shall be included in the related Award Agreement or
an amendment thereto, need not be uniform among all Awards granted under the
Plan and may reflect distinctions based on the reasons for termination.

11.2 Default Provisions. If the Award Agreement does not specify the effect of a
Participant’s termination of employment or services with the Company and/or any
Affiliate on the vesting, exercisability and/or settlement of Awards, the
following provisions shall apply:

(a) Death, Disability or Retirement. In the event of a Participant’s death,
Disability or Retirement: (i) all exercisable Awards may be exercised for the
remainder of the term of such Award (provided, however, that any Incentive Stock
Option that is not exercised within 12 months following the Participant’s death
, Disability or Retirement will be treated as a Nonqualified Stock Option);
(ii) a pro rata portion of all unvested Awards shall vest, as determined by the
Committee in its sole discretion, based on the amount of time elapsed during the
vesting period prior to the date of death, Disability or Retirement, or the
attainment of the performance objectives or Performance Goals, as applicable,
over the portion of the Performance Period elapsed as of the date of death,
Disability or Retirement; and (iii) all unvested Awards that do not vest
pursuant to Section 12.2(a) shall terminate and be forfeited as of the date of
death, Disability or Retirement.

(b) Termination for Cause. If a Participant is terminated for Cause, all Awards,
whether or not vested and/or exercisable, shall terminate and be forfeited as of
the date of termination.

(c) Other Termination. If a Participant terminates for any other reason: (i) all
exercisable Awards may be exercised for the remainder of the term of such Award
(provided, however, that any Incentive Stock Option that is not exercised within
three months following the Participant’s termination will be treated as a
Nonqualified Stock Option); and (ii) all unvested Awards shall terminate and be
forfeited as of the date of termination.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall any Performance-Based Award
granted to a Covered Employee that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, be settled or become exercisable
in full, upon the termination of employment of the Covered Employee without
regard to the satisfaction of the related Performance Criteria.

ARTICLE XII

CHANGE IN CONTROL

12.1 In General. Except as otherwise provided in the related Award Agreement, in
the event of a Change in Control, all outstanding Awards shall become
immediately vested and exercisable and the Committee, in its sole discretion,
may take such actions, if any, as it deems necessary or desirable with respect
to any such Awards, including, without limitation: (a) by providing for a cash
payment in exchange for the cancellation of an Award; or (b) the issuance of
substitute Awards that substantially preserve the value, rights and benefits of
any affected Awards. Any action relating to an Award that is subject to
Section 409A of the Code shall be consistent with the requirements thereof.

12.2. Effect of Section 280G of the Code. Unless specified otherwise in the
associated Award Agreement or in another written agreement between the
Participant and the Company or any Affiliate, if the Company concludes that any
payment or benefit due to a Participant under the Plan, when combined with any
other payment or benefit due to the Participant from the Company or any other
entity (collectively, the “Payor”), would be considered a “parachute payment”
within the meaning of Section 280G of the Code, the Payor will reduce the
payments and benefits due to the Participant under the Plan to $1.00 less than
the amount that would otherwise be considered a “parachute payment” within the
meaning of Section 280G of the Code. Any reduction pursuant to this Section 12.2
shall be made in accordance with Section 409A of the Code and the Treasury
Regulations promulgated thereunder.

ARTICLE XIII

AMENDMENT OR TERMINATION OF THE PLAN

13.1 In General. The Board or the Committee may amend or terminate the Plan at
any time; provided, however, that no amendment or termination shall be made
without the approval of the Company’s shareholders to the extent that (a) the
amendment materially increases the benefits accruing to Participants under the
Plan, (b) the amendment materially increases the aggregate number of Shares
authorized for grant under the Plan (excluding an increase in the number of
Shares that may be issued under the Plan as a result of Section 2.4), (c) the
amendment materially modifies the requirements as to eligibility for
participation in the Plan, or (d) such approval is required by any law,
regulation or stock exchange rule.

13.2 Repricing. Except for adjustments made pursuant to Section 2.4 of the Plan,
in no event may the Board or the Committee amend the terms of an outstanding
Award to reduce the exercise price of an outstanding Option or Stock
Appreciation Right or cancel an outstanding Option or Stock Appreciation Right
in exchange for cash, other Awards or Options or Stock Appreciation Rights with
an exercise price that is less than the exercise price of the original Option or
Stock Appreciation Right without shareholder approval.

ARTICLE XIV

TRANSFERABILITY

14.1 Non-Transferability. Except as described in Section 14.2 or as provided in
a related Award Agreement, an Award may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, except by will or the laws of
descent and distribution and, during a Participant’s lifetime, may be exercised
only by the Participant or the Participant’s guardian or legal representative.
Notwithstanding any provision contained in this Article XIV, no Award may be
transferred by a Participant for value or consideration.

14.2 Beneficiary. Unless otherwise specifically designated by the Participant in
writing, a Participant’s beneficiary under the Plan shall be the Participant’s
spouse or, if no spouse survives the Participant, the Participant’s estate.

 

10



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS

15.1 No Right to Continued Service or to Awards. The granting of an Award under
the Plan shall impose no obligation on the Company or any Affiliate to continue
the employment or services of a Participant or interfere with or limit the right
of the Company or any Affiliate to terminate the services of any Employee,
Director or Consultant at any time. In addition, no Employee, Director or
Consultant shall have any right to be granted any Award, and there is no
obligation for uniformity of treatment of Participants. The terms and conditions
of Awards and the Committee’s interpretations and determinations with respect
thereto need not be the same with respect to each Participant.

15.2 Tax Withholding.

(a) The Company or an Affiliate, as applicable, shall have the power and the
right to deduct, withhold or collect any amount required by law or regulation to
be withheld with respect to any taxable event arising with respect to an Award
granted under the Plan. This amount may, as determined by the Committee in its
sole discretion, be (i) withheld from other amounts due to the Participant,
(ii) withheld from the value of any Award being settled or any Shares being
transferred in connection with the exercise or settlement of an Award,
(iii) withheld from the vested portion of any Award (including the Shares
transferable thereunder), whether or not being exercised or settled at the time
the taxable event arises, (iv) collected directly from the Participant, or
(v) satisfied through any combination of the methods described above.

(b) Subject to the approval of the Committee, a Participant may elect to satisfy
the withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction; provided that such Shares would otherwise be
distributable to the Participant at the time of the withholding and if such
Shares are not otherwise distributable at the time of the withholding, provided
that the Participant has a vested right to distribution of such Shares at such
time. All such elections shall be irrevocable and made in writing and shall be
subject to any terms and conditions that the Committee, in its sole discretion,
deems appropriate.

15.3 Requirements of Law. The grant of Awards and the issuance of Shares shall
be subject to all applicable laws, rules and regulations (including applicable
federal and state securities laws) and to all required approvals of any
governmental agencies or national securities exchange, market or other quotation
system. Without limiting the foregoing, the Company shall have no obligation to
issue Shares under the Plan prior to: (a) receipt of any approvals from any
governmental agencies or national securities exchange, market or quotation
system that the Committee deems necessary; and (b) completion of registration or
other qualification of the Shares under any applicable federal or state law or
ruling of any governmental agency that the Committee deems necessary.

15.4 Legends. Certificates for Shares delivered under the Plan may be subject to
such share transfer orders and other restrictions that the Committee deems
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Shares are then listed or traded, or any other
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any certificates issued or stop orders imposed on Shares
under the Plan to make appropriate reference to restrictions within the scope of
this Section 15.4.

15.5 Uncertificated Shares. To the extent that the Plan provides for the
issuance of certificates to reflect the transfer of Shares, the transfer of
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.

15.6 Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

11



--------------------------------------------------------------------------------

15.7 No Impact on Benefits. Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.

15.8 Rights as a Shareholder. Except as otherwise provided in the Plan or in a
related Award Agreement, a Participant shall have none of the rights of a
shareholder with respect to Shares covered by an Award unless and until the
Participant becomes the record holder of such Shares.

15.9 Successors and Assigns. The Plan shall be binding on all successors and
assigns of the Company and each Participant, including without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.

15.10 Section 409A of the Code.

(a) Awards granted pursuant to the Plan that are subject to Section 409A of the
Code, or that are subject to Section 409A but for which an exception from
Section 409A of the Code applies, are intended to comply with or be exempt from
Section 409A of the Code, and the Plan shall be interpreted, administered and
operated accordingly.

(b) If a Participant is determined to be a “specified employee” (within the
meaning of Section 409A of the Code and as determined under the Company’s policy
for determining specified employees), the Participant shall not be entitled to
payment or to distribution of any portion of an Award that is subject to
Section 409A of the Code (and for which no exception applies) and is payable or
distributable on account of the Participant’s “separation from service” (within
the meaning of Section 409A of the Code) until the expiration of six months from
the date of such separation from service (or, if earlier, the Participant’s
death). Such Award, or portion thereof, shall be paid or distributed on the
first business day of the seventh month following such separation from service.

(c) Nothing in the Plan shall be construed as an entitlement to or guarantee of
any particular tax treatment to a Participant, and none of the Company, its
Affiliates, the Board or the Committee shall have any liability with respect to
any failure to comply with the requirements of Section 409A of the Code.

15.11 Savings Clause. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

ARTICLE XVI

EFFECTIVE DATE AND TERM OF THE PLAN

The effective date of the Plan shall be the date on which the Plan is approved
by the Company’s shareholders and the Plan shall terminate and no Awards may be
granted after the tenth anniversary of this date. Notwithstanding the foregoing,
no Incentive Stock Options shall be granted more than ten years after the date
the Plan is approved by the Board. The termination of the Plan shall not
preclude the Company from complying with the terms of Awards outstanding on the
date the Plan terminates.

 

12